Citation Nr: 1646815	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-38 733	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota.


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.
 
2. Entitlement to service connection for an esophageal disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband




ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The RO in Sioux Falls, South Dakota now has jurisdiction of this matter. 

In December 2009 the Veteran and her husband testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In July 2011, July 2014, and March 2016 the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

FINDINGS OF FACT

1.  The Veteran's major depressive disorder is etiologically related to her active service. 

2.  The Veteran's esophageal disability was not present in service and is not etiologically related to her active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  The criteria for service connection for an esophageal disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).

In letters dated in January and March 2008, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence the Veteran was expected to provide, and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A and 38 C.F.R. § 3.159 (c) to assist the Veteran.  The Veteran's official military personnel file (OMPF), service treatment records (STR), and VA and private treatment records are of record.  VA provided the Veteran a VA examination in December 2011, April 2015, and April 2016.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and her representative presented oral argument in support of her service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and her representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate her claims.  Moreover, neither the Veteran nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Facts and Analysis

Acquired Psychiatric Disorder

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as a result of a therapeutic abortion she had during service. 

At the outset, the Board notes the Veteran was diagnosed with major depressive disorder in an April 2016 VA examination, and as such a current disability is shown.  Additionally, her STRs indicate that she underwent a therapeutic abortion in February 1972.  Two weeks later the Veteran was hospitalized for dilation and curettage.  Therefore, the central issue is whether a link can be established between the Veteran's major depressive disorder and her in-service abortion. 

In her November 2007 claim, the Veteran stated that she experienced anxiety, depression, and stress as a result of a therapeutic abortion.  She also stated she had counseling for this issue but has continued to develop symptoms of depression since the abortion such as mood swings and anxiety.  Likewise, at her December 2009 hearing, the Veteran testified these symptoms began after the abortion and subsequent complications, and have been present since then.  In the Veteran's VA examination in April 2016, the examiner noted her reported symptoms of crying spells, sadness, fatigue, anxiety, and passive suicidal thoughts were part of her diagnosed depressive disorder.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner also noted the Veteran's abortion in 1972 and the subsequent complications she had as a result of the procedure. 

Based on her observations, the examiner opined that it was less likely than not that the Veteran's depression was caused by her in-service abortion and the complications that followed.  To support her opinion the examiner stated that although the abortion may have caused psychological distress, she believed that the Veteran's demyelination disorder had a "greater contribution", which suggests at least some contribution from service-related events.  Lastly, the examiner noted the Veteran did not seek psychological treatment until the early 2000s. 

In essence, the Board must determine whether the Veteran's reports of ongoing depression, anxiety and stress are both competent and credible, and if so, whether her own reports of such symptom are as probative as the above-noted VA examiners' findings.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as sadness, crying spells, and suicidal thoughts.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).  In this respect, the Board finds the Veteran's own reports of ongoing depression symptoms since the abortion to be at least as probative as the above-noted VA examiner's findings, as the Veteran is indeed the only person truly capable of such observation.  Moreover, the Board finds no reason to doubt the Veteran's credibility.  In sum, the evidence showing the Veteran has experienced symptoms of depression since her in-service therapeutic abortion and its subsequent complications is at least in equipoise with the evidence showing her diagnosis of demyelination disorder is the greater contributor to her psychological distress.  The determination as to whether those symptoms constitute depression is a medical question and the examiner has diagnosed the Veteran with depression.  The question of whether those same symptoms that support a diagnosis of depression have been present since service is something that the Veteran is competent and credible to state.

Therefore, the Board has afforded the Veteran the benefit of the doubt, and determined that service connection for an acquired psychiatric disorder claimed as depression is warranted. 

Esophageal Disability

The Veteran contends service connection is warranted for her esophageal disability because it is the result of an improper intubation she had during a surgery while on active duty. 

Briefly, the Board notes the Veteran was diagnosed with dysphagia in an April 2015 VA examination, thereby establishing a current diagnosis.  Thus, the issues to be resolved are whether there is an in-service incurrence of a disease or injury, and if so, whether a nexus exists between the Veteran's current diagnosis and the in-service injury or disease. 

In her November 2007 claim, the Veteran stated her throat was scarred from an improper intubation when she underwent eye surgery in July 1971.  At her hearing in December 2009 she stated there was a small tear in her throat from the removal of the intubation tube.  The Veteran also stated the tear was not treated at all and that she did not report the problems swallowing because she has a high tolerance for pain. 

The Veteran's STRs are negative for any complaints of problems swallowing or other esophageal conditions.  The hospital records of the eye surgery in July 1971 show no issues with the intubation and are negative for swallowing complaints.  There are no medical records of treatment for dysphagia or any other esophageal conditions until 2005.  As the foregoing treatment and hospital records provide the only medical findings of record, and those findings do not show an in-service event, the Veteran has not met the threshold requirement of an in-service incurrence or aggravation of a disease or injury. 

While the Veteran is competent to state that she has difficulty swallowing, as a layperson, she is not competent to diagnose an esophageal tear.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board assigns more probative weight to the medical records indicating there was no in-service event. 

As for the nexus element, the Veteran stated at her hearing that she began to experience problems swallowing around 1974, a year after leaving service.  However, she stated that she did not report or seek treatment for her symptoms until 2005 because she has always had a high tolerance for pain and the condition only became intolerable in 2005. 

The Veteran underwent a VA examination in April 2015 for esophageal conditions.  The examiner noted the Veteran's in service surgeries as well as her own reports of taking longer to swallow since the July 1971 eye surgery.  The examiner also noted the Veteran's report of a doctor stating she had scarring in her esophagus, though no endoscopy was performed to make this assessment.  After a physical evaluation and review of the Veteran's files, the examiner concluded the Veteran's dysphagia was less likely than not incurred in or caused by the claimed in-service injury.  In support of this conclusion, the examiner noted the records were absent for swallowing complaints until 2005, despite the fact the Veteran submitted a claim for benefits compensation in 1974.  The medical opinion also noted that the eye surgery records indicate the procedure went as planned and the Veteran tolerated it well.  Most importantly, the examiner noted there is no objective evidence of scarring in the esophagus.  Particularly, the examiner explained that an endotracheal intubation involves inserting the endotracheal tube into the airway, not the esophagus, and the records did not indicate any complications with the intubation.  Furthermore, the examiner noted the Veteran underwent several barium swallowing studies, which all failed to show structural esophageal problems or scarring.  Although these studies found the Veteran has problems initiating swallowing, the examiner noted they indicate the problems are related to her underlying anxiety.  Clinical records from June and July 2005, and December 2009 confirm the examiner's findings.  

Given the foregoing evidence, the Veteran has not met the third element of service connection.  While she might sincerely believe an improper intubation caused her current esophageal disability, as a layperson, she is not competent to provide an opinion concerning the etiology of dysphagia, as it is a matter that requires medical expertise.  Therefore, the Board finds the VA examiner's medical opinion and rationale more probative, and determines service connection for an esophageal disability is not warranted. 








ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 

Entitlement to service connection for an esophageal disability is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


